Memorandum: We affirm upon the ground that the court correctly determined that petitioners lacked standing to contest the granting of a use variance. Petitioners did not demonstrate that they were aggrieved by the Zoning Board of Appeals determination, and mere status as a taxpayer or business competitor is an insufficient basis for standing (Matter of Dairylea Coop. v Walkley, 38 NY2d 6, 11; Matter of Paolangeli v Stevens, 19 AD2d 763). Thus viewed, it is unnecessary to reach any other issue. (Appeal from judgment of Supreme Court, Oneida County, Inglehart, J. — art 78.) Present — Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.